Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  	Claims 1-6 are presented for examination.
Claim Objections
2.	Claims 1 and 4 are objected to because of the following informalities: 
In claims 1 and 4, the term “Formula” should “formal” since capital letter should only be used at the beginning of the claim and for abbreviations;
In claims 1 and 4, the “…(1)” and “…(2).” at the end of the claims should change to  “.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumio (JPH036714A) in view of Hirobumi (JPS62154109A).


a storage unit which stores rotation number data, of the detector, that corresponds to a zero point position of the absolute position, as zero point position data, and which stores rotation number data exceeding a rotation number data length that the detector can output, as extended rotation number data (Abstract, [0001]-[0003], Fig. 1-3, a rotation speed data of an absolute position detector 31 corresponding to an absolute position of an absolute position is stored as a reference point (“the origin position data”) and when the rotation speed data length that exceeds 4 rotation speed data length capable of being outputted by an absolute position detector 31 is enlarged rotation number data There is described an invention in which a reference point is updated only to be stored, a reference rotation counter is caused to follow the rotation counter, and an absolute position of the detection object is detected in a state where the difference is always equal to or less than a rotation axis of the rotating shaft). In addition, kumio discloses the absolute position is calculated by using the reference point.
 However, Kumio does not discloses a calculation unit which calculates the absolute position in accordance with formula (1) below that is based on the rotation number data output from the detector, the zero point position data, and the extended rotation number data: Absolute position = (Rotation number data from the detector + Extended rotation number data) - Zero point position data.

Kumio and Hirobumi are analogous art. They relate to numerical control machine tool.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the detecting system of Hirobumi for a machine rotation control of kumio in order to obtain the correct absolute positions and capable of restoring even in the case of rotating shaft that is repeatedly positioned in the same direction.

Regarding claims 2 and 5, Hirobumi discloses if the detector rolls over to exceed the rotation number data length, the extended rotation number data is a multiplication product of the number of counts of rollover and the rotation number 19P00045US0 (FANF-672US)20 data corresponding to the rotation number data length (Abstract, [0002], the extended rotation number data is calculated by multiplying a rotation number n and 360 degree by 1 or more rotations). 

Regarding claim 4, Kumio discloses machine controller for controlling a machine, the machine controller detecting an absolute position of a detection target using a detector that outputs rotation number data corresponding to a position of the detection target, and controlling the machine based on the detected absolute position of the detection target, the machine controller ([0001]-[0003], the absolute position detector 31 which outputs the rotation speed data corresponding to the position of the detection object is used to detect the absolute position of the detection object, and the machine control device controls the machine on the basis of the absolute position of the detected detection object) comprising: 
a storage unit which stores rotation number data, of the detector, that corresponds to a zero point position of the absolute position, as zero point position data, and which stores shifted zero point position data resulting from shifting the zero point position data by an extended rotation number data, while rotation number data exceeding a rotation number data length that the detector can output is defined as the extended rotation number data (Abstract, [0001]-[0003], Fig. 1-3, a rotation speed data of an absolute position detector 31 corresponding to an absolute position of an absolute position is stored as a reference point (“the origin position data”) and when the rotation speed data length that exceeds 4 rotation speed data length capable of being outputted by an absolute position detector 31 is enlarged rotation number data There is described an invention in which a reference point is updated only to be stored, a reference rotation counter is caused to follow the rotation counter, and an absolute position of the detection object is detected in a state where the difference is always equal to or less than a rotation axis of the rotating shaft). In addition, kumio discloses the absolute position is calculated by using the reference point. 

Hirobumi discloses a calculation unit which calculates the absolute position in accordance with Formula (2) below that is based on the rotation number data output from the detector and the shifted zero point position data: Absolute position = Rotation number data from the detector - Shifted zero point position data 19P00045US0 (FANF-672US)21 = Rotation number data from the detector - (Zero point position data - Extended rotation number data) ([0001]-[0003], Fig. 1-3, an absolute position detector 9 for outputting rotation speed data corresponding to the position of the main shaft 7 is used to detect an absolute position of the main shaft 7, and a control device of a machine tool to control a machine on the basis of an absolute position of the detected main shaft 7 is used, A rotation speed counter 10 stores rotation speed data exceeding a rotation speed data length capable of being outputted by au absolute position detector 9 as expansion rotation number data, An invention for calculating an absolute position on the basis of the rotational speed data x degree output from the absolute position detector 9 and the extended rotational speed n is described).
Kumio and Hirobumi are analogous art. They relate to numerical control machine tool.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the detecting system of Hirobumi for a machine rotation control of kumio in order to obtain the correct absolute positions and capable of restoring even in the case of rotating shaft that is repeatedly positioned in the same direction.


Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haga et al. (US 2016/0259319 A1) discloses a numerical controller for controlling a machine receives an instruction to reestablish a machine coordinate value of a movable part of the machine and stops a servo motor driving the movable part. When the servomotor is stopped, the numerical controller acquires position information of a position detector provided to the servo motor. Then, the numerical controller updates the machine coordinate value of the movable part based on the position information, and further updates the absolute coordinate value of the movable part based on the updated machine coordinate value.

Hibino et al. (US 5,187,724 A)  discloses an absolute position detecting device in which the number of revolutions of a drive shaft adapted to drive an object to be controlled is counted with a counter for detecting an absolute position of the object. When a predetermined point on the object returns to an initial position after making one or more revolutions, the drive shaft is returned to an initial rotational angular position.

Yoshiura et al. (US 2017/0052526 A1) discloses a motor control device for controlling driving of a motor based on position commands input from a host control device includes an offset value memory including first circuitry which stores offset values corresponding to predetermined values of position commands.
Nakashima et al. (US 4,757,666) discloses in an absolute position detecting system for a servo-control system operatively controlled according to a numerical control program or the like, the absolute position of an operating shaft is detected with a high accuracy based on outputs of a resolver 106 and an absolute encoder 110. The resolver 106 and absolute encoder 110 rotate with a servomotor 105 at a prescribed revolution ratio, so that variations in the absolute position of the operating shaft at the time of a malfunction in the servo-control system is stabilized quickly.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119